Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted May 23, 2022, wherein claims 1-6, 8, and 10-17 are amended, claims 9 and 18-20 are canceled, and new claims 21-24 are introduced.  This application is a national stage application of PCT/EP2018/070214, filed July 28, 2018, which claims benefit of foreign application EP17183391.6, filed July 26, 2017.
Claims 1-6, 8, 10-17, and 21-24 are pending in this application.
Claims 1-6, 8, 10-17, and 21-24 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted May 23, 2022, with respect to the rejection of claim 3 under 35 USC 112(b) for reciting a broad range followed by a narrow range, has been fully considered and found to be persuasive to remove the rejection as the narrower limitation has been canceled from the claim.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted May 23, 2022, with respect to the rejection of claims 8-16 under 35 USC 112(d) for including in their scope products while depending from a claim directed to a process, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to claim only processes.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted May 23, 2022, with respect to the rejection of claim 17 under 35 USC 102(a)(1) for being anticipated by Yamamoto et al., has been fully considered and found to be persuasive to remove the rejection as claim 17 is amended to specifically require that the acceptor molecule used in the reaction is a human milk oligosaccharide or lacto-N-triose II, excluding reactions having lactose as the acceptor.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted May 23, 2022, with respect to the rejection of claims 1, 3, 5, 12, and 16 for claiming the same invention as claims 1, 6, and 10-12, of US patent 11046985 has been fully considered and found to be persuasive to remove the rejection as independent claim 1 has been amended to require that the recombinant sialyltransferase have a specific amino acid sequence.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted May 23, 2022, with respect to the rejection of claims 1, 3, 5, 12-14, and 16 for claiming the same invention as claims 1, 2, 9, and 13-16 of US application 17/323769, has been fully considered and found to be persuasive to remove the rejection as independent claim 1 has been amended to require that the recombinant sialyltransferase have a specific amino acid sequence.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted May 23, 2022, with respect to the rejection of claims 1, 3, 5, 12-14, and 16 for claiming the same invention as claims 1, 9, and 12 of US application 17/045950, has been fully considered and found to be persuasive to remove the rejection as independent claim 1 has been amended to require that the recombinant sialyltransferase have a specific amino acid sequence.  Therefore the rejection is withdrawn.

Applicant’s amendment necessitates the following new grounds of rejection:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8, 10, 15, 17, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilbert et al. ‘115. (US pre-grant publication 2009/0215115, cited in PTO-892)
Independent claim 1 is directed to a method comprising providing a genetically engineered cell capable of expressing a particular alpha-sialyltransferase activity, cultivating the cell in a fermentation broth, and recovering the sialylated oligosaccharide.  Dependent claims 2 and 8 specify the particular identity of the sialylated product and the nonsialylated acceptor molecule.  Dependent claims 3, 5, and 6 specify the conditions under which the culture is performed.  Dependent claims 11-16 specify particular genetic features of the cell being used in this method.
Claim 17 is directed to a process of synthesizing a sialylated oligosaccharide comprising obtaining an alpha-2,3- or alpha-2,6- sialyltransferase and contacting the sialyltransferase with donor and acceptor saccharides, wherein the acceptor saccharide is either a human milk oligosaccharide or lacto-N-triose II.
Gilbert et al. ‘115 discloses sialyltransferases including two specific conserved domains DVFRCNQFYFED/E and RITSGVYMC. (p. 1 paragraph 7) These enzymes catalyze the transfer of a sialic acid from a donor to an acceptor molecule. (p. 1 paragraph 9) The two conserved sequence motifs appear in seq ID 43 of the present application.  Therefore these enzymes are peptides comprising fragments of SEQ ID 43 according to present claim 43.  Sialyltransferases include ones from C. jejuni O19 or O36, which are provided as seq ID 6 and 8 of Gilbert et al.. (p. p. 2 paragraph 16, p. 10 paragraph 94) These peptide sequences comprise greater than 80% sequence identity to SEQ ID no. 43 of the present application, as illustrated by the BLASTP alignments provided with the present application. (alignment results included with PTO-892) Donor substrates used by these polypeptides include CMP-sialic acid, a sialyl donor. (p. 16 paragraph 138) Acceptor substrates include human milk oligosaccharides such as lacto-N-tetraose. (p. 16 paragraph 139) The enzymes can be used to carry out in vitro reactions wherein a donor substrate is reacted with an acceptor substrate to transfer a sialyl group to the acceptor, thereby anticipating present claim 17.  Alternately, the sialyltransferase can be expressed in a living cell and the reaction carried out in vivo, by contacting the living cell with an acceptor substrate and a donor substrate. (p. 19 paragraph 61) Carrying out the reaction in this manner would anticipate present claims 1 and 10.  Furthermore any growth medium must by necessity include a carbon source, thereby anticipating present claim 3.  Because the reaction of lacto-N-tetraose with an alpha 2,3- or 2,6- sialyltransferase would result in sialyllacto-N-tetraose A, B, or C, thereby anticipating present claim 2.  When the acceptor is lacto-N-tetraose this method further anticipates present claims 6 and 8.  The cell is further describes as potentially including a lactose permease LacY, thereby anticipating present claims 15 and 24.  Because Applicant’s amendment necessitated this new ground of rejection, the rejection is made FINAL.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US pre-grant publication 2009/0186377, cited in PTO-892)
Claim 17 is directed to a process of synthesizing a sialylated oligosaccharide comprising obtaining an alpha-2,3- or alpha-2,6- sialyltransferase and contacting the sialyltransferase with donor and acceptor saccharides, wherein the acceptor saccharide is either a human milk oligosaccharide or lacto-N-triose II.
Johnson et al. discloses a tagged sialyltransferase protein and a method of making a sialylated oligosaccharide comprising contacting a sialyltransferase with a sialic acid acceptor and a sialic acid donor substrate. (p. 1 paragraphs 5-8) Johnson et al. further describes sialyltransferase proteins as including accession number AAL09368, which is the same as sequence 49 of the present application. (p. 6 paragraph 56) A tagged polypeptide simply includes a specific sequence referred to as MGS at the amino terminus of the polypeptide. (p. 6 paragraph 58) Therefore a tagged polypeptide as disclosed by Johnson et al. includes a polypeptide comprising SEQ ID:49 attached to an N-terminal tag, which falls within the scope of polypeptides recited in present claim 17.  Donor substrates include sialyl donors, and acceptor substrates include human milk oligosaccharides such as lacto-N-tetraose. (p. 17 paragraphs 158-159) Therefore Johnson et al. anticipates the claimed invention.  Because Applicant’s amendment necessitated this new ground of rejection, the rejection is made FINAL.

Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilbert et al. ‘529. (US patent 6096529, cited in PTO-892)
Claim 17 is directed to a process of synthesizing a sialylated oligosaccharide comprising obtaining an alpha-2,3- or alpha-2,6- sialyltransferase and contacting the sialyltransferase with donor and acceptor saccharides, wherein the acceptor saccharide is either a human milk oligosaccharide or lacto-N-triose II.
Gilbert et al. ‘529 discloses an alpha-2,3-silalytransferase from N. meningitidis of N. gonorrhoae, and a method of adding a sialic acid to an acceptor molecule comprising an acceptor and an activated sialic acid donor with the sialyltransferase. (column 2 lines 6-32) The sialyltransferase was observed to be encoded by a nucleic acid sequence identical to GenBank ID U60660, which is SEQ ID NO:5 in the present application, and code for a protein identical to seq ID:2, which is identical to Seq ID 38 in the present application.  Reactions carried out to test the acceptor specificity included transferring a sialic acid to Lacto-N-neotetraose, a reaction which anticipates present claim 17.  Therefore Gilbert et al. ‘529 anticipates claim 17.  Because Applicant’s amendment necessitated this new ground of rejection, the rejection is made FINAL.

The following rejections of record in the previous action are maintained:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Papadakis et al. (PCT international publication WO2017/101958, reference of record in previous action)
Independent claim 1 is directed to a method comprising providing a genetically engineered cell capable of expressing a particular alpha-sialyltransferase activity, cultivating the cell in a fermentation broth, and recovering the sialylated oligosaccharide.  Dependent claims 2 and 8 specify the particular identity of the sialylated product and the nonsialylated acceptor molecule.  Dependent claims 3, 5, and 6 specify the conditions under which the culture is performed.  Dependent claims 11-16 specify particular genetic features of the cell being used in this method.
Papadakis et al. discloses a genetically modified cell comprising a recombinant gene encoding a glycosyl transferase necessary for the synthesis of an oligosaccharide, and a biosynthetic pathway that produces a nucleotide donor suitable to be a substrate for the glycosyl transferase. (p. 2 lines 3-8) Preferably the oligosaccharide synthesized by this reaction is a human milk oligosaccharide. (p. 2 liens 16-19) Papadakis et al. further discloses a method of making said oligosaccharides comprising providing a cell, culturing the cell in the presence of an acceptor, and separating the oligosaccharide from the cell or culture medium, similarly to the steps recited in base claim 1. (p. 2 lines 20-26) In one particular embodiment the cell expresses lactose permease as recited in dependent claim 15, allowing it to take up the glycosyl acceptor from the culture medium. (p. 10 lines 24-30) The glycosyl transferase gene is preferably selected from a group including alpha-2,3-sialyl transferase and alpha-2,6-sialyl transferase as recited in base claim 1. (p. 11 lines 4-8) When CMP-sialic acid is used as the glycosyl donor, exogenous sialic acid can be added to the culture medium, as recited in dependent claim 4, and is then converted into sialic acid by a heterologous CMP-sialic acid synthase, meeting the limitations of claims 11-12. (p. 11 lines 29-32) Alternately, the cell expresses heterologous genes that convert UDP-GlcNAc into CMP-sialic acid, for example neuC, (UDP-N-acetylglucosamine-2-epimerase) neuB, (sialic acid synthase) and neuA, (CMP-sialic acid synthase) and no sialic acid is added to the culture medium. (p. 11 lines 32-34) The cell further preferably lacks enzymes that degrade the product, donor, and acceptor, including beta-galactosidase, transacetylase, sialic acid aldolase nanA, and sialic acid kinase nanK, thereby meeting the limitations of dependent claims 13-14. (p. 12 lines 1-9) More specifically, an embodiment is disclosed of a cell capable of synthesizing human milk oligosaccharides wherein the cell comprises a sialyl transferase, lactose permease, UDP-GlcNAc-2-epimerase, sialic acid synthase, and CMP-sialic acid synthase, and from which the endogenous sialic acid aldolase and ManNAc kinase are deleted. (p. 17 line 32 – p. 19 line 12) Specifically a cell capable of converting exogenous lactose to 3-‘sialyllactose or 6’-sialyllactose (p. 19 lines 13-17) expresses alpha-2,3-sialyltransferase of alpha-2,6-sialyltransferase. (p. 19 lines 13-17) Alternately the cell can express additional glycosyl transferases for making non-acidic human milk oligosaccharides, resulting in the transfer of multiple glycosyl moieties and the production of longer HMOs. (p. 19 lines 18-34) In a disclosed method these cells are used to make the human milk oligosaccharides by a process of providing the cell, culturing the cell in the presence of the acceptor, and separating out the product, wherein the culture medium comprises glucose and/or glycerol as recited in claim 3.
For all of these reasons the disclosure of Papadakis et al. is seen to anticipate the claimed invention.

Claim(s) 1-4, 6, and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samain ‘370. (US pre-grant publication 2015/0141370, of record in previous action) 
Independent claim 1 is directed to a method comprising providing a genetically engineered cell capable of expressing a particular alpha-sialyltransferase activity, cultivating the cell in a fermentation broth, and recovering the sialylated oligosaccharide.  Dependent claims 2 and 8 specify the particular identity of the sialylated product and the nonsialylated acceptor molecule.  Dependent claims 3, 5, and 6 specify the conditions under which the culture is performed.  Dependent claims 11-16 specify particular genetic features of the cell being used in this method.
Samain ‘370 discloses methods of producing oligosaccharides by fermentative growth of microorganisms, specifically oligosaccharide moieties of gangliosides including GM3, using a Campylobacter jejuni CstII sialyltransferase. (p. 1 paragraphs 8-9) Notably, the trisaccharide GM3 has the same structure as 3’-sialyllactose recited in instant claim 2, for example, which is a human milk oligosaccharide. (See also the second to last step of the biosynthetic scheme recited in figure 1 of Samin et al. ‘370) The oligosaccharide is produced by fermentative growth of the cell in a medium containing lactose and sialic acid. (p. 1 paragraph 13) The recombinant cell furthermore preferably expresses an enzymatic system for synthesizing a sialic acid, for example CMP-sialic acid synthase. (p. 2 paragraph 14) The sialyl transferase can preferably be genbank accession number AX934425 isolated from C. jejuni OH4384. (p. 4 paragraph 34) This particular sialyltransferase is disclosed in table 4 of paragraph 35 of the specification as originally filed to be SEQ ID NO: 12 in the present application, thereby anticipating dependent claims 9 and 10.  The host cell used in this process is genetically manipulated using a nucleotide vector expressing the appropriate enzymes, and furthermore can include the transporters LacY and NanT, lactose permease and sialic acid transporter. (p. 4 paragraph 38) The cell preferably is disrupted in the sialic acid lyase gene NanA and the beta galactosidase gene LacZ. (p. 5 paragraphs 49-50) The cell is cultured in any culture medium, such as Luria broth, Terrific broth, or M9 medium, (p. 6 paragraph 52) in the presence of exogenous sialic acid and lactose. (p. 6 paragraph 53) According to Helmholtz (Reference included with PTO-892) M9 medium contains glucose, anticipating dependent claim 3.
For these reasons Samain ‘370 anticipates the claimed invention.

Claims 1-6 8, and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samain 661. (US pre-grant publication 2011/0014661, of record in previous action)
Independent claim 1 is directed to a method comprising providing a genetically engineered cell capable of expressing a particular alpha-sialyltransferase activity, cultivating the cell in a fermentation broth, and recovering the sialylated oligosaccharide.  Dependent claims 2 and 8 specify the particular identity of the sialylated product and the nonsialylated acceptor molecule.  Dependent claims 3, 5, and 6 specify the conditions under which the culture is performed.  Dependent claims 11-16 specify particular genetic features of the cell being used in this method.
Samain ‘661 discloses a method of synthesizing oligosaccharides bearing sialic acid moieties. (p. 1 paragraph 9) These sialic acids include the human milk oligosaccharides 3’-sialyllactose (p. 1 paragraph 11) 6’-sialyllactose (p. 2 paragraph 29) and other sialylated oligosaccharides including a sialylated derivative of LNnT. (p. 2 paragraph 32) Specifically, Samain ‘661 discloses a method for producing sialylated oligosaccharides comprising culturing a microorganism in a culture medium optionally (i.e. with or without) an exogenous precursor, wherein the microorganism produces CMP-sialic acid internally through the heterologous expression of a CMP-sialic acid synthase, a sialic acid synthase, a GlcNAc-6-phosphate-2-epimerase, and a sialyltransferase, wherein the genes coding for sialic acid aldolase and ManNac kinase are deleted. (p. 4 paragraph 56) The sialyltransferase can be an alpha 2,3- or alpha 2,6- sialyltransferase. (p. 4 paragraph 57) The cell also preferably expresses beta-galactoside permease bit does not express beta-galactosidase or alpha-galactosidase. (p. 4 paragraph 59) 
 One specific sialyltransferase gene described in this reference is the alpha-2,3-sialyltransferase from N. meningitides L3 strain MC58, which is denoted by accession number U60660. (p. 3 table 1) This particular sialyltransferase is disclosed in table 4 of paragraph 35 of the specification as originally filed to be SEQ ID NO: 5 in the present application, thereby anticipating dependent claims 9 and 10.  Additionally sialyltransferase OH4384, accession number AX934425, which is SEQ ID 12 of the present application, is also disclosed as a sialyltransferase usable in this invention. (p. 7 paragraph 82) Specific embodiments for the production of 3’- sialyllactose and 6’- sialyllactose are disclosed (p. 8 paragraphs 95-100) which incorporate the various aforementioned genetic modifications, and anticipate the claimed invention.

Response to Arguments
Applicant’s arguments, submitted May 23, 2022, with respect to the above grounds of rejection, have been fully considered and not found to be persuasive to remove the rejections.  Applicant argues that the limitation in base claim 1, reciting “wherein the acceptor molecule is selected from the group consisting of lacto-N-triose II and human milk oligosaccharides,” excludes the subject matter recited by Papadakis et al., Samain et al. ‘370, and Samain et al. ‘661 because the fermentative methods described in the cited references do not involve adding lacto-N-triose II or a human milk oligosaccharide to the growth medium.  However, this argument does not address the claim limitations as presently written.  As presently pending, claim 1 requires only that the sialyltransferase be “capable of possessing” an activity for transferring a sialic acid residue from a donor substrate to one of the recited acceptor molecules.  As written the limitation does not require that the growth medium actually contain one of the recited acceptor substrates.  Figure I of Samain et al. ‘370 shows a biosynthetic pathway according to the disclosed invention wherein the sialyltransferase Cst II acts to transfer a sialic acid to the human milk oligosaccharide 3’-sialyllactose.  Therefore even though 3’-sialyllactose is not exogenously added to the reaction medium, it is produced in vivo and is an acceptor substrate for this enzyme when the synthetic process is carried out.  Additionally, with respect to Samain et al. ‘661, figure 6 of this reference discloses a biosynthetic reaction scheme wherein the same sialylation of 3’-sialyllactose is carried out.  Still further, since the claims as written merely describe an enzyme “capable of possessing” the recited activity, and all of the references disclose sialyltransferases having an amino acid sequence identical to ones admitted by Applicant’s disclosure (e.g. table 4 on pp. 35-36) to be capable of catalyzing these reactions, the enzymes used in these fermentative methods are seen to inherently possess the claimed property, even if they are not described as specifically catalyzing these reactions in the cited references.
For these reasons the rejections are deemed proper and made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5, 8, 10, 11, 16, and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5-10 of copending Application No. 17/058689 (reference application, published as pre-grant publication 2021/0198709, cited in PTO-892, herein referred to as ‘687). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘689 anticipate the claimed invention.
Specifically base claim 1 of ‘689 claims a method comprising steps of providing a genetically engineered microbial cell comprising glucosamine-6-phosphate N-acetyltransferase, CMP-sialic acid synthase, and a heterologous sialyltransferase, cultivating the cell under conditions permissive for production of a sialic acid containing oligosaccharide, and recovering the sialic acid oligosaccharide.  Dependent claims 5 and 6 define the sialyltransferase as including the same sequences identified in instant claims 9 and 10 as being alpha-2,3- or alpha-2,6- sialyltransferases of the claimed invention, as the seq id table included with ‘689 defines seq id 1-33 as being the same sequences defined for these ids in the present application.  Dependent claims 7 and 10 of ‘689 define the donor and acceptor oligosaccharides as including ones (e.g. lactose, 3’-sialyllactose, 6’-sialyllactose) falling within the scope of the instant claims and therefore anticipating instant claims 1 and 2.  Claims 3, 8, and 9 further define the same additional limitations as instant claims 3, 5, and 11, anticipating these claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Because Applicant has declined to traverse this rejection, it is maintained and made FINAL.

Conclusion
No claims are allowed in this action.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	7/6/2022